20-50805-rbk Doc#105 Filed 01/28/21 Entered 01/28/21 13:41:34 Main Document Pg 1 of 2




  The relief described hereinbelow is SO ORDERED.

  Signed January 28, 2021.


                                                      __________________________________
                                                                   Ronald B. King
                                                        Chief United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

         IN RE:                                        §      CHAPTER 11
                                                       §
         KRISJENN RANCH, LLC, et al                    §      CASE NO. 20-50805-rbk
                                                       §
                                                       §
                 DEBTOR                                §      (Jointly Administered)

              ORDER SETTING EXPEDITED HEARING OF DEBTORS’ THIRD
                 JOINT EXPEDITED MOTION TO EXTEND DEBTORS’
                             EXCLUSIVITY PERIOD

         On Consideration of KrisJenn Ranch, LLC, KrisJenn Ranch, LLC Series Pipeline ROW,

  and KrisJenn Ranch, LLC Series Uvalde Ranch’s, Motion Requesting Expedited Consideration of

  Debtor’s Third Joint Motion to Extend Debtors’ Exclusivity Period, and it appearing to the Court

  that notice was sufficient under the circumstances and that the relief sought should be granted; it

  is hereby

         ORDERED that the Debtors' THIRD Joint Expedited Motion to Extend

         Debtors' Exclusivity Period is granted as set forth herein; and it is further

         ORDERED that a hearing on the following shall be heard on February 3, 2021

         @9:30am. Via Telephone Dial (650) 479-3207 Access Code 160-686-6761.
20-50805-rbk Doc#105 Filed 01/28/21 Entered 01/28/21 13:41:34 Main Document Pg 2 of 2




  t

  DEBTORS’ THIRD JOINT EXPEDITED MOTION TO EXTEND DEBTORS’
  EXCLUSIVITY PERIOD

  it is further

          ORDERED that the Movant shall give notice of this expedited hearing by forwarding a

  copy of this Order by email, facsimile transmission, or telephone, if possible, to all parties listed

  on the Service List attached to the motion, and shall evidence such service by the filing of a

  certificate of service with the Court prior to the scheduled hearing.



                                                       ###


  Submitted By:


  THE SMEBERG LAW FIRM, PLLC

  By: /s/ Ronald J. Smeberg___________
  RONALD J. SMEBERG
  State Bar No. 24033967
  4 Imperial Oaks
  San Antonio, Texas 78248
  210-695-6684 (Tel)
  210-598-7357 (Fax)
  ron@smeberg.com
  ATTORNEY FOR DEBTORS




                                                   2
